COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EX PARTE: ANTONIO JOSE ADAME,                 §               No. 08-18-00082-CR

                       Appellant.               §                 Appeal from the

                                                §                409th District Court

                                                §             of El Paso County, Texas

                                                §            (TC# 20060D00063-409-1)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 4, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Stephen W. Spurgin, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before October 4, 2018.


              IT IS SO ORDERED this 30th day of August., 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.